UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JEROME NORTON,

                          Plaintiff,                             MEMORANDUM OF
                                                                 DECISION & ORDER
                 -against-                                       2:13-cv-3520 (ADS) (GRB)

TOWN OF BROOKHAVEN, COUNTY OF
SUFFOLK, ROBERT QUINLAN, DAVID J.
MORAN, JENNIFER LUTZER, JUSTIN
FOLBER, WILLIAM POWELL, VALERIE
BISCARDI,

                           Defendants.
---------------------------------------------------------X
APPEARANCES:

Leeds Brown Law, P.C.
Attorneys for the Plaintiff
One Old Country Road
Carle Place, NY 11514
       By:     Bryan L. Arbeit, Esq.,
               Rick Ostrove, Esq.,
               Andrew G. Costello, Esq., Of Counsel.

The Dresevic, Iwrey, Kalmowitz and Pendleton Law Group
Attorneys for the Plaintiff
100 Quentin Roosevelt Blvd., Suite 102
Garden City, NY 11530
       By:     Jonathan Christopher Messina, Esq. Of Counsel.

Devitt Spellman Barrett, LLP
Attorneys for Defendants Town of Brookhaven, Robert Quinlan, David J. Moran, Jennifer
Lutzer, Justin Folber, William Powell, and Valerie Biscardi
50 New York Route 111
Smithtown, NY 11787
        By:    Anne C. Leahey, Esq.,
               Jeltje DeJong, Esq.,
               Kelly E. Wright, Esq.,
               Theodore D. Sklar, Esq., Of Counsel.




                                                             1
Law Offices of Thomas M. Volz, PLLC
Attorneys for Defendants Town of Brookhaven, Robert Quinlan, David J. Moran, Jennifer
Lutzer, Justin Folber, William Powell, and Valerie Biscardi
280 Smithtown Blvd.
Nesconset, NY 11767
        By:    David H. Arnsten, Esq., Of Counsel.

Suffolk County Department of Law
Corporation Counsel for Defendant Suffolk County
H. Lee Dennison Building
100 Veterans Memorial Highway
P.O. Box 6100
Hauppauge, NY 11788
       By:    Brian C. Mitchell, Assistant County Attorney.


SPATT, District Judge:

I.      BACKGROUND

     A. Underlying Dispute and Procedural History

        Plaintiff Jerome Norton (the “Plaintiff”) brought this 42 U.S.C. § 1983, 28 U.S.C. § 2201,

and state law action against Defendants Suffolk County (the “County”), the Town of Brookhaven

(the “Town”), and several Town employees. This opinion concerns a motion filed by the County

seeking to dismiss the action as to the County. Accordingly, this opinion primarily describes the

present action as it relates to the County.

        The action arises out of a dispute over a series of tickets for Town Code and New York

State Uniform Fire Prevention and Building Code violations at a residential property the Plaintiff

co-owned. The Town, and not the County, charged the Plaintiff with those violations. The

Plaintiff prevailed in those proceedings, with the state court judge dismissing all of the

accusatory instruments on procedural grounds.

        The Plaintiff brought the present action in June 2013. He amended his complaint two

times. In the second amended complaint, the Plaintiff asked for, inter alia, declaratory and


                                                  2
injunctive relief against the County, arguing that (1) only the County could charge individuals

with violations of state law; (2) the County improperly delegated to the Town the responsibility

for overseeing the prosecution of petty offenses; (3) the County disregarded the procedural

violations occurring during the proceedings against the Plaintiff; and (4) the County failed to

supervise the accusatory instruments that the Town brought against the Plaintiff. ECF 16 at 68–

71.

        On July 30, 2014, the Court granted the County’s motion to dismiss the action as to the

County under Federal Rule of Civil Procedure (“FED. R. CIV. P.”) 12(b)(6), ruling that the

County could not be held to dictate the policies of the District Attorney’s Office when the

practices challenged by the Plaintiff directly bore upon the District Attorney’s discretion to

prosecute. ECF 43 at 43–45. The Court refers the parties to the July 30, 2014 opinion for a full

recitation of the facts in this case.

        The Plaintiff moved for reconsideration. ECF 45. In September 2014, the Court granted

the Plaintiff’s motion. ECF 55. As to the County, the Court granted the motion to reinstate the

declaratory judgment claim. Id. at 19. The Court reasoned that the issue was not the district

attorney’s discretion to prosecute—over which the County could not be responsible, as the

district attorney represents the state when prosecuting a criminal matter—it was “the

administration of the district attorney’s office,” over which a county can be held liable. Id. at 17.

The Court relied on an Eastern District Court decision by United States District Judge Nicholas

G. Garaufis, in a case involving the Plaintiff’s brother. Norton v. Town of Islip, No. 04-CV-

3079, 2009 WL 804702, at *10 (E.D.N.Y. Mar. 27, 2009) (internal quotation marks omitted),

rev’d in part on other grounds by 378 F. App’x 85 (2d Cir. 2010) (Summary Order). In that

case, Judge Garaufis ruled as follows:


                                                   3
       The County overlook[ed] the accompanying rule that a DA acts as a County
       official in his administration and management of the district attorney’s office.
       Decisions regarding supervision and training relate to the DA’s role as the
       manager of the district attorney’s office, and in that role, the district attorney acts
       as a county policymaker whose actions may give rise to municipal liability.
       Under this framework, the Second Circuit has limited the DA’s role as a New
       York State official to specific decision[s] of the District Attorney to prosecute.

Id. (internal quotation marks and citation omitted). Judge Garaufis further held in Norton that

the Plaintiff’s claims that a county maintained a policy or custom of delegating to town attorneys

the prosecution of petty offenses and abdicating responsibility for supervision and oversight of

Town zoning prosecutions did not concern the district attorney’s discretion to prosecute. Id. at

*27.

       B. The Third Amended Complaint and the Pending Rule 12 Motion

        In October 2017, in a hearing before then United States Magistrate Judge Gary R.

Brown, the parties consented to the Plaintiff’s filing of a third amended complaint.             ECF

10/16/17 entry. The Plaintiff filed the third amended complaint the following day. ECF 87. In

the third amended complaint, the Plaintiff alleged that the Town charged him with the above-

noted violations in 2011, and that the court dismissed those charges in 2012. Id. at 28, 49. He

does not allege that he is currently facing charges for Town Code violations, or that he expects

additional charges in the future.

       With regard to the County, the Plaintiff no longer asked for injunctive relief, but he

reiterated his request for a declaratory judgment. Id. at 79–83. The Plaintiff again alleges that

the County District Attorney’s Office delegated to the Town attorney the prosecution of petty

offenses; abdicated to the Town Law Department responsibility for criminal actions concerning

the Town Code; and failed to supervise the Town “in its initiations and continuations of State




                                                   4
Court criminal actions by failing to maintain a system of supervision, control or oversight.” Id.

at 81.

         In April 2018, the County answered the third amended complaint. ECF 102. Having

filed their answer, the County now moves under FED. R. CIV. P. 12(c) for a judgment on the

pleadings as to the claim against it. ECF 121 (original motion), 123 (corrected motion).

II.      DISCUSSION

      A. Legal Standard For a Judgment on the Pleadings

         Courts apply the same procedure to evaluate motions for judgment on the pleadings

under Rule 12(c) as for motions to dismiss under FED. R. CIV. P. 12(b)(6). Altman v. J.C.

Christensen & Assoc’s, Inc., 786 F.3d 191, 193 (2d Cir. 2015); Johnson v. Rowley, 569 F.3d 40,

43 (2d Cir. 2009). In so doing, courts “draw all reasonable inferences in [the non-movant’s]

favor, ‘assume all well-pleaded factual allegations to be true, and determine whether they

possibly give rise to an entitlement to relief.’” Faber v. Metro Life Ins. Co., 648 F.3d 98, 104

(2d Cir. 2011) (quoting Selevan v. N.Y. Thruway Auth., 584 F.3d 82, 88 (2d Cir. 2009). The non-

movant is entitled to relief if she alleges “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also In re Elevator

Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (“While Twombly does not require heightened

fact pleadings of specifics, it does require enough facts to nudge [the non-movant’s] claims

across the line from conceivable to plausible.” (internal quotation marks and citation omitted)).

         On a Rule 12(c) motion, the court considers “the complaint, the answer, any written

documents attached to them, and any matter of which the court can take judicial notice for the

factual background of the case.” Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009). “A

complaint is [also] deemed to include any written instrument attached to it as an exhibit,


                                                    5
materials incorporated by reference, and documents that, although not incorporated by reference,

are ‘integral’ to the complaint.” Sira v. Morton, 350 F.3d 57, 67 (2d Cir. 2004) (internal

citations omitted) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)).

   B. Application to the Facts of This Case

       In its Rule 12(c) motion, the County argues that the Court should rule on this motion,

even though the Court has already ruled on a motion to dismiss in this action, because the

arguments raised in the motion are similar to those made in the motion to dismiss the second

amended complaint, and they relate to Second Circuit case law that has arisen since the Court

granted reconsideration. ECF 123 at 5–6. The County also notes that the parties had previously

attempted to settle the case, and, as part of those negotiations, the County consented to the

Plaintiff’s filing a third amended complaint, and it reserved its right to move to dismiss the

complaint under Rule 12(b)(6). Id. at 4–5. The County further notes that after the filing of that

complaint, the Plaintiff requested that the County interpose an answer so as to not delay

proceedings against the Town. Id. The County agreed to answer, and the Plaintiff in turn agreed

that the County did not waive its right to dismiss the complaint. Id.

        The County also argues that the Court should deny the Plaintiff’s declaratory judgment

claim as to it, because (1) the Plaintiff has not established that he faces a real and immediate

injury, and thus, he lacks Article III standing to maintain a claim for declaratory relief; and (2)

the underlying basis for the Plaintiff’s request for declaratory relief lacks merit. ECF 123 at 6–

16. As to standing, the County contends that in the third amended complaint, the Plaintiff

alleged that the Town Code violations brought against him were dismissed, rendering moot any

claim for declaratory relief. Id. at 10. The County also states that the Plaintiff fails to allege that

he is currently being prosecuted or facing criminal charges, which makes his request speculative,


                                                    6
remote, and insufficient to merit declaratory relief. Id. In addition, the County asserts that the

Court’s granting of reconsideration on the motion to dismiss the second amended complaint does

not create a controversy of sufficient ripeness for the Court to consider declaratory relief,

because the legal consequences feared by the Plaintiff are speculative, and he has not pleaded a

continuing or imminent concrete injury. Id. at 11–13.

        As to the merits, the County asserts that the Second Circuit—in an appeal filed by the

Plaintiff’s brother in an action against the Town of Islip and the County—recently affirmed the

Rule 12(c) dismissal of an action alleging that the County had a responsibility to supervise the

actions of Assistant Town Attorneys. Id. at 14–16 (citing Norton v. Town of Islip, 678 F. App’x

17, 20 (2d Cir. 2017) (summary order)). Accordingly, they argue, the Court should not award

the Plaintiff declaratory relief when there is no basis for the Plaintiff’s underlying theory of

liability. Id. at 16.

        The Plaintiff opposes the Rule 12(c) motion. He first argues that in June 2014, when the

Court first ruled on the County’s motion to dismiss the second amended complaint, the Court

ruled that an actual controversy existed in the action. ECF 125 at 17. The Plaintiff also notes

that in granting reconsideration, the Court left that part of the June 2014 opinion undisturbed;

thus, it remains the law of the case. Id. He argues that although the County relies on the Norton

v. Town of Islip ruling, that case is not controlling, and he further notes that the County does not

submit any new evidence or allege a need to correct a clear error or prevent manifest injustice.

Id. In addition, the Plaintiff claims that the Defendant is effectively moving for reconsideration

five years after the fact, which the Court should not permit, on both timeliness grounds and based

on the law of the case doctrine. Id. at 18–19.




                                                   7
       In the alternative, the Plaintiff contends that the Norton v. Town of Islip holding is legally

distinct from the issues in this case, namely in the sense that the Court here has not dismissed the

Plaintiff’s underlying substantive claims against the Town, and, that unlike in this action, the

plaintiff in the Norton v. Town of Islip action brought a claim against the County under Monell v.

New York City Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611

(1978). Id. at 19–22.

       In addition, the Plaintiff submits an amicus curiae brief filed by the New York State

Attorney General in an unrelated case before the New York Court of Appeals, which provided

that a district attorney may allow others to prosecute cases, but there must be a system whereby

the district attorney consents to others appearing on her behalf in those cases. Id. at 22–23.

       He also argues that in April 2019, the President of the District Attorney’s Association of

the State of New York (“DAASNY President”), filed a complaint in Albany County Supreme

Court in the case of Soares, et al. v. New York, et al., where he argued that a district attorney has

exclusive discretionary power to determine whom, whether, and how to prosecute a criminal

matter, and that a district attorney may not transfer that responsibility to anyone else. Id. The

Plaintiff also attaches the transcript of a January 2019 status conference before then Magistrate

Judge Brown, where the parties discussed the briefing schedule for the pending Rule 12(c)

motion. ECF 125-3.

       In reply, the County asserts that its Rule 12(c) motion is timely and made pursuant to the

above-noted agreement with the Plaintiff. ECF 126 at 2. It claims that its Rule 12(c) motion

asks the Court to consider constitutional and substantive reasons as to why there should be a

judgment on the pleadings; it does not seek reconsideration of the Court’s earlier order. Id. at 5.

It also challenges the Plaintiff’s argument that this Court had already ruled that a controversy


                                                   8
existed as to the County, contending that the section of the opinion cited by the Plaintiff

pertained only to the Plaintiff’s action as to the Town. See id. at 3–4.

       After the County replied, the Plaintiff sent a letter to the Court updating it on new

developments in the Soares case. ECF 127. The County argues that the Court should not

consider this information because it is inadmissible hearsay with no relevance to the fully briefed

motion to dismiss, and because it constitutes an attempt to file an impermissible sur-reply

without the Court’s permission. The Court addresses each of these issues in turn.

       1. Timeliness of the Motion

       The Court rules that the County timely filed the Rule 12(c) motion. Rule 12(c) provides

for the filing of such motions “[a]fter the pleadings are closed—but early enough not to delay

trial.” FED. R. CIV. P. 12(c); see Hoefer v. Bd. of Educ. of Enlarged City Sch. Dist. of

Middletown, No. 10-Civ-3244, 2014 WL 1357334, at *3 (S.D.N.Y. Apr. 7, 2014) (denying party

permission to file Rule 12(c) motion six months after date court had set for trial). When a Rule

12(c) motion “has no effect on the trial schedule, it need not be barred as untimely.” See City of

Almaty, Kaz. v. Ablyazov, No. 15-CV-5345, 2019 WL 1430155, at *3 (S.D.N.Y. Mar. 29, 2019).

       Here, the Plaintiff does not allege that the County’s Rule 12(c) motion has delayed trial

proceedings. In fact, the January 2019 status conference transcript reveals that the County filed

the Rule 12(c) motion according to a briefing schedule established by Judge Brown. ECF 125-3

at 24–28. Thus, the Court deems that the County timely filed the Rule 12(c) motion. See City of

Almaty, 2019 WL 1430155, at *3.

       2. The Law of the Case Doctrine

       The Court also rules that the pending Rule 12(c) motion is not precluded by the law of

the case doctrine. “The law of the case doctrine commands that when a court has ruled on an


                                                   9
issue, that decision should generally be adhered to by that court in subsequent stages of the same

case unless cogent and compelling reasons militate otherwise.” Hernandez v. Sessions, 731 F.

App’x 51, 55 (2d Cir. 2018) (summary order) (quoting Johnson v. Holder, 564 F.3d 95, 99 (2d

Cir. 2009)). Compelling reasons include “an intervening change in law, availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Johnson, 564 F.3d at

99–100 (internal quotation marks omitted); see Sheet Metal, Air, Rail and Transp. Workers Local

Union No. 137 v. Frank Torrone & Sons, Inc., No. 15-CV-2224, 2018 WL 4771897, at *6

(E.D.N.Y. Oct. 3, 2018). The law of the case doctrine is “discretionary and does not limit a

court’s power to reconsider its own decisions.” Virgin Atlantic Airways , ltd. v. Nat’l Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992).

       The doctrine does not apply to the pending motion to the extent that it raises challenges to

the Court’s subject matter jurisdiction. See Chen-Oster v. Goldman, Sachs & Co., No. 10-Civ-

6950, 2015 WL 4619663, at *3 (S.D.N.Y. Aug. 3, 2015); Allah v. Juchnewioz, No. 93-Civ-8813,

2003 WL 1535623, at *3 (S.D.N.Y. Mar. 24, 2003) (“While the ‘law of the case’ doctrine might

counsel against reversing that ruling now, it does not apply where subject matter jurisdiction is

implicated.”) (citing Marcella v. Capital Dist. Physician’s Health Plan, Inc., 293 F.3d 42, 47 (2d

Cir. 2002)). The parties disagree as to whether the Court ruled that a controversy, and thus,

subject matter jurisdiction, existed as to the claim against the County. The Court need not

resolve that dispute in order to consider, anew or for the first time, whether it has subject matter

jurisdiction over this portion of the action. See, e.g., Allah, 2003 WL 1535263, at *3; see Walsh

v. McGee, 918 F. Supp. 107, 113 (S.D.N.Y. 1996) (“Thus, a federal court cannot assert

jurisdiction over a claim that is outside the scope of the Court’s jurisdiction merely by relying on

the court’s own prior decision that jurisdiction over such claim was proper”).


                                                  10
        Conversely, the law of the case doctrine does apply to the portion of the County’s motion

dealing with the merits of the Plaintiff’s theory of liability.     In the section of its motion

pertaining to the Plaintiff’s liability theory, the County relies on a 2017 summary order from the

Second Circuit. Summary orders do not have precedential value. See, e.g., Martinez v. Miller,

330 F. App’x 296 (summary order); Libaire v. Kaplan, 760 F. Supp. 2d 288, 292 (E.D.N.Y.

2011). Although summary orders may serve as law of the case when they occur within a given

action, the summary order in Norton v. Town of Islip is from a separate, unrelated action. See

United States v. Uccio, 940 F. 2d 753, 757 (2d Cir. 1991). Accordingly, the Court will only

consider the portion of the County’s Rule 12(c) motion as it pertains to the Court’s subject matter

jurisdiction over the declaratory judgment claim.

        3. The Materials Submitted After the Reply

        Although the Plaintiff in its August 27 letter does not expressly seek the Court’s leave to

file a sur-reply, the Court construes that letter as such an application. Barbour v. Colvin, 993 F.

Supp. 2d 284, 287 (E.D.N.Y. 2014) (Spatt, J.). “Motions for leave to file a sur-reply information

[ ] are subject to the sound discretion of the court.” Anghel v. New York State Dep’t of Health,

947 F. Supp. 2d 284, 293 (E.D.N.Y. 2013) (quotation marks and citation omitted),

reconsideration denied (July 20, 2013); Kapiti v. Kelly, No. 07-CV-3782, 2008 WL 754686, at

*1 n.1 (S.D.N.Y. Mar. 12, 2008) (noting that “the decision to permit a litigant to submit a

surreply is a matter left to the Court’s discretion, since neither the Federal Rules of Civil

Procedure nor the Local Civil Rules of this Court [and the Eastern District] authorize litigants to

file surreplies.”).

        The Court, in its discretion, declines to consider the information offered by the Plaintiff

in its proposed sur-reply. See, e.g., Prentice v. Port Auth. of N.Y. & N.J., No. 15-CV-738, 2017


                                                    11
WL 2271364, at *1 (E.D.N.Y. May 23, 2017) (Spatt, J.). The information offered does not bear

on the remaining issue before the Court, whether the Court has subject matter jurisdiction over

the Plaintiff’s declaratory judgment claim against the County.

       4. Subject Matter Jurisdiction

       Article III of the Constitution limits the jurisdiction of federal courts to the resolution of

“cases” and “controversies.” U.S. CONST. art. III, § 2. In order to ensure that a plaintiff meets

this fundamental case-or-controversy requirement, courts require that plaintiffs establish their

“standing” as “the proper part[ies] to bring” suit. Raines v. Byrd, 521 U.S. 811, 818, 117 S. Ct.

2312, 138 L. Ed. 2d 849 (1997); see also W.R. Huff Asset Mgmt. Co., LLC v. Deloitte & Touche

LLP, 549 F.3d 100, 106 (2d Cir. 2008). To successfully allege standing to bring suit in federal

court, a party must allege in her complaint the following:

       first, that the plaintiff has suffered an “injury in fact,” which the Supreme Court
       defines as “an invasion of a legally protected interest which is (a) concrete and
       particularized; and (b) actual or imminent, not [merely] conjectural or
       hypothetical,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130,
       119 L. Ed. 2d 351 (1992) (internal citation and quotation marks omitted); second,
       that there is a “causal connection between the injury and the conduct complained
       of,” which requires the injury to be “fairly traceable to the challenged action of
       the defendant, and not the result of the independent action of some third party not
       before the court,” id. (internal quotation marks and alterations omitted); and third,
       that it is “likely, as opposed to merely speculative, that the injury will be
       redressed by a favorable decision.” Id.

Citizens for Responsibility and Ethics in Washington v. Trump, 939 F.3d 131, 142 (2d Cir. 2019).

       In addition, the Supreme Court has ruled that not only must a controversy be sufficiently

real and immediate, it must also be ripe for adjudication. Thomas v. City of New York, 143 F.3d

31, 34 (2d Cir. 1998). To be ripe, a claim must not be a “mere hypothetical question.” Nat’l

Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d Cir. 2013). “A claim is not ripe if it

depends upon contingent future events that may or may not occur as anticipated, or indeed may


                                                  12
not occur at all.” Id.; see also Kurtz v. Verizon N.Y., Inc., 758 F.3d 506, 511 (2d Cir. 2014);

Conn. Fund for the Env’t, Inc. v. Untied States Gen. Serv. Admin., 285 F. Supp. 3d 525, 534

(E.D.N.Y. 2018).

       The Declaratory Judgment Act “provides a specific remedy for plaintiffs who are alleging

a claim based on a substantive source of rights, but does not itself confer any substantive rights.”

Khanom v. Kerry, 37 F. Supp. 3d 567, 575 (E.D.N.Y. 2014) (citing Springfield Hosp. v.

Hofmann, 488 F. App’x 534, 535 (2d Cir. 2012) (summary order) (holding that the plaintiff

“cannot maintain an action for a declaratory judgment without an underlying federal cause of

action”); In re Joint E. & S. Dist. Asbsestos Litig., 14 F.3d 726, 731 (2d Cir. 1993) (noting that

the Declaratory Judgment Act does not “provide an independent cause of action,” and that its

“operation is procedural only—to provide a form of relief previously unavailable”); and Crewe v.

Rich Dad Educ., LLC, 884 F. Supp. 2d 60, 80 (S.D.N.Y. 2012) (noting that “the Declaratory

Judgment Act is not a source of federal substantive rights”)).

       Thus, the Declaratory Judgment Act is merely a procedural vehicle, and cannot form an

independent basis for subject matter jurisdiction. See Schutte Bagclosures Inc. v. Kwik Lok

Corp., 48 F. Supp. 3d 675, 688–89 (S.D.N.Y. 2014) (“[F]or subject matter jurisdiction, there

must be an independent basis for federal jurisdiction because it is well established that the DJA

does not expand the jurisdiction of the federal courts, and a basis for subject matter jurisdiction

other than the DJA must be found.”) (citing Albradco, Inc. v. Bevona, 982 F.2d 82, 85 (2d Cir.

1992)); see also Correspondent Servs. Corp. v. First Equities Corp., 442 F.3d 767, 769 (2d Cir.

2006) (commenting that “the Declaratory Judgment Act does not by itself confer subject matter

jurisdiction on the federal courts”), cert. denied sub nom., Waggoner v. Suisse Sec. Bank &

Trust, Ltd., 549 U.S. 1209, 127 S. Ct. 1329, 167 L. Ed. 2d 81 (2007); DME Constr. Assocs., Inc.


                                                  13
v. United States, No. 15-CV-4322, 2016 WL 2992131, at *3 (E.D.N.Y. May 23, 2016) (Spatt,

J.).

        A plaintiff seeking injunctive or declaratory relief “cannot rely on past injury to satisfy

the injury requirement,” instead, he “must show a likelihood that that he or she will be injured in

the future.” Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 344 (2d Cir. 1998); see

McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck, 370 F.3d 275, 284 (2d Cir. 2004).

A party’s “[p]ast exposure to illegal conduct does not itself show a present case or controversy

regarding injunctive relief . . . if unaccompanied by any continuing, present adverse effects.”

City of Los Angeles v. Lyons, 461 U.S. 95, 111, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983);

Martins v. Cty. of Nassau, No. 15-CV-5120, 2016 WL 8711208, at *3–4 (E.D.N.Y. Apr. 29,

2016) (Spatt, J.).

        Here, the Plaintiff relies on a past injury, the 2011 charges for Town Code violations, as

the basis for his claim. This past injury is insufficient to confer subject matter jurisdiction on the

Court with regard to the claim against the County. See Deshawn E. by Charlotte E., 156 F.3d at

344.

        In the third amended complaint, there is nothing to suggest that any concern that the

Plaintiff may have about future prosecution for Town Code violations is anything more than

speculative; thus, this claim is also not ripe for adjudication. See Conn. Fund for the Env’t, Inc.,

285 F. Supp. 3d at 534; Dow Jones & Co, Inc. v. Harrods, Ltd., 237 F. Supp. 2d 394, 407

(S.D.N.Y. 2002) (“Accordingly, a touchstone to guide the probe for sufficient immediacy and

reality is whether the declaratory relief sought relates to a dispute where the alleged liability has

already accrued or the threatened risk occurred, or rather whether the feared legal consequence

remains a mere possibility, or even probability of some contingency that may or may not come to


                                                   14
pass.”) (emphasis added). Accordingly, the Court grants the Rule 12(c) motion and dismisses

the complaint as to the County, for the Plaintiff cannot state a plausible claim against the County

in the absence of subject matter jurisdiction.

III.     CONCLUSION

         For the foregoing reasons, the Court grants the Rule 12(c) motion for judgment on the

pleadings by the Defendant Suffolk County. The Third Amended Complaint is dismissed as to

the Defendant Suffolk County.



It is SO ORDERED.




       _____/s/ Artur D. Spatt________                          ____January 21, 2020____

          Arthur D. Spatt, U.S.D.J.                                         Date




                                                  15
